Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to applicant amendment after final received on 04/22/2021.
The amendment has been entered.
Cancelation of Claims 19 to 21 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michelle Weaver, Attorney of Record on phone interview on 04/28/2021.
The application has been amended as follows: 
Claims 23 and 24 are canceled

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 22 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 22:
and means for preventing the articulation of said end effector and the rotation of said shaft when said firing actuator is being actuated.
The most similar art of record is the combination of Boudreaux (US 7441685) in view of Marczyk (US 2008/0223903) and Hinman (US 2007/0287993) as used in the previous Office Action; but as interpreted under 112(f) the means for preventing the articulation of said end effector and the rotation of said shaft when said firing actuator is being actuated described in the prior art of record on the previous action are patentably distinct to the means as described in the application. As indicated on the previous action, Pivot plate 122, 322 or 822 and Lock 130, 330 or 930 as seen on Figures 1b, 6 or 23 are considered the means for preventing the articulation of the end effector; while locking teeth, or projections, 772 which can be configured to be engaged with one or more locking teeth, or projections, 773 as described on paragraph 93 and Figures 17 to 19 are considered the means for preventing the rotation of the shaft.
The combination as set forth in the claims are not discussed, taught or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731